Per Curiam.

The respondent was admitted to practice in the First Judicial Department on June 10, 1942. The crux of the charge is that he delayed for a period of close to two years to file a petition for letters of administration and failed fully to co-operate with counsel of petitioner’s Committee on Grievances. The report of the Referee finding the charges to have been sustained is supported by the evidence and is confirmed.
We take into consideration the respondent’s forthright testimony at the hearing, the fact that the charge arose as a result of one isolated incident, and it does not seem to appear that respondent has ever been the subject of any other charge. Nevertheless, the respondent did delay the processing of the petition for letters of administration. This breach of professional conduct cannot be countenanced. Accordingly, the respondent should be censured.
Capozzoli, J. P., McGivebn, Mabkewich, Nunez and Kupbebman, JJ., concur.
Respondent censured.